Order entered January 10, 2020




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01067-CV

                                IN RE BRIAN E. VODICKA, Relator

                  Original Proceeding from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-08135

                                           ORDER
                  Before Justices Whitehill, Partida-Kipness, and Pedersen, III

               We DENY AS MOOT real party in interest’s October 17, 2019 contest to

relator’s claim of indigence.


                                                      /s/   ROBBIE PARTIDA-KIPNESS
                                                            JUSTICE